DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-17, 21, and 28, and the species of indoleamine 2,3-dioxygenase and galectin-3 in the reply filed on 09/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-32 are pending in this US patent application. Claims 18-20, 22-27, and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.
Claims 1-17, 21, and 28 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 04/04/2019 and 09/07/2021 have been received and considered.

Allowable Subject Matter
Claim 1 is allowable in light of Applicant’s elected species of indoleamine 2,3-dioxygenase and galectin-3. As such, the Examiner has selected the species of “glutathione S-transferase”, “galectin”, and “scFv” for the genus of “effector protein” for further examination. These species fall within the broad genus of “effector protein” as described on page 51 of the specification as filed. In light of this selection, claims 6 and 15 are withdrawn from examination at this time.
Claims 1-5, 7-14, 16-17, 21, and 28 are currently under examination and were examined on their merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13-14, 16-17, 21, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inohara et al., Biochem. Biophys. Res. Comm. 376: 605-610 (2008), as evidenced by SnapGene, et al., Subcell. Biochem. 82: 405-456 (2017).

Inohara teaches the fusion of galectin-3 with glutathione S-transferase by ligating the galectin-3 DNA into a pGEX-4T-1 vector (see entire document, including page 606, left column, paragraph 2). Some of the fusion proteins represent fusions of full-length galectin-3 with GST (page 607, left column, Figure 1 legend; reads on claims 1-2, 4-5, 7-8, 13-14, 16-17, and 21). Digestion of the fusion proteins with thrombin results in dissociation of galectin-3 from GST (page 607, left column, Figure 1 legend), indicating that the linker between GST and galectin-3 is a peptide because thrombin is a highly specific protease (reads on claim 3). The fusion proteins were purified from E. coli and used in SDS-PAGE experiments (page 606, left column, paragraphs 2-3), which would involve the fusion proteins being present in an aqueous environment (reads on claim 28; the Examiner notes that water is a pharmaceutically acceptable carrier).
The map of the pGEX-4T-1 vector provided by SnapGene shows that the vector includes GST and a thrombin cleavage site, followed by a cloning region into which the DNA for the desired protein is ligated (see entire document, including pages 2-3). 
Weisel shows that the thrombin cleavage site in fibrinogen is in a random coil formation (see entire document, including Figure 13.2). As such, the thrombin cleavage site linking GST and galectin-3 in the fusion protein of Inohara is a random coil polypeptide as recited in instant claim 9.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 7-10, 12-13, 16-17, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application EP 1748050 filed by Bremer et al., published 01/31/2007 (cited on the IDS filed 09/07/2021), as evidenced by Krylov et al., “Leucine Zipper”, Encyclopedia of Life Sciences, John Wiley & Sons, 2001.

Bremer teaches the formation of galectin conjugates comprising at least one galectin molecule conjugated to a non-galectin cell targeting means (see entire document, including page 3, paragraph 0012). The galectin can be galectin-3 (page 3, paragraph 0014; cf. claims 1, 4, 7-8, 13, 16-17, 21, and 28; the Examiner notes that galectin-3 is a targeting moiety that is capable of binding specifically to a carbohydrate). In a preferred embodiment, the cell targeting means comprises an antibody or functional fragment thereof, preferably an scFv (page 3, paragraph 0018; cf. claims 1, 21, and 28; the Examiner notes that the instant specification establishes that antibodies and fragments thereof are effector proteins). A galectin conjugate may comprise a dimer of galectin molecules, which may be non-covalently linked through a leucine zipper domain composed of two α-helices (page 5, paragraph 0030; cf. claims 1-3, 9, 12, 21, and 28; the Examiner notes that galectins can themselves be interpreted as “effector proteins” and that the leucine zipper domain has at least some level of flexibility). The conjugates can be formulated with pharmaceutically acceptable carriers (page 6, paragraph 0036; cf. claim 28).


However, Bremer does not explicitly teach the formation of conjugates comprising galectin-3.

While Bremer does not explicitly teach the formation of conjugates comprising galectin-3, it would have been obvious to one of ordinary skill in the art to form any of the conjugates taught by Bremer using galectin-3 because Bremer teaches that any galectin, including galectin-3, can be used in the conjugates. One of ordinary skill in the art would have a reasonable expectation that using the galectin-3 suggested by Bremer in the galectin conjugates of Bremer would successfully result in the formation of galectin-3 conjugates that could be successfully targeted to the desired locations.
Therefore, claims 1-4, 7-10, 12-13, 16-17, 21, and 28 are rendered obvious by Bremer, as evidenced by Krylov, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to claim 11 is found in the teachings of Bremer as cited above. However, Bremer does not teach or suggest using any of the sequences in SEQ ID NOs: 2-16 as a linker between galectins and other proteins. As such, claim 11 is free of the prior art.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/05/2021